Citation Nr: 1526928	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  07-21 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disabilities (TDIU).

[The issue of entitlement to service connection for a heart disorder, claimed as atrial fibrillation and dysrhythmia, to include as secondary to service-connected back disability, is the subject of a separate decision issued simultaneously with this decision under the same docket number.]


REPRESENTATION

Appellant represented by:	Christopher S. Chambers, Attorney


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1974 to May 1978.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  The jurisdiction of the claims file rests now with the RO in St. Petersburg, Florida.  

This case was before the Board in July 2011, when it was remanded for further development.  



FINDINGS OF FACT

1.  The Veteran has a combined disability rating of 90 percent with one disability rated as 60 percent disabling.  

2.  The Veteran's service-connected disabilities preclude gainful employment consistent with his education and occupational experience.


CONCLUSION OF LAW

The criteria for the grant of TDIU have been met.  38 U.S.C.A. § 5110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he is permanently unemployable due to service-connected disabilities, and that a TDIU rating is warranted.  38 C.F.R. § 4.16 (2014).   The record indicates that the Veteran has not been gainfully employed since June 2004.
VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).

Under the applicable regulations, TDIU may be granted when it is established that the service-connected disabilities are so severe as to prevent securing or following substantially gainful employment.  If there are two or more service connected disabilities, there must be at least one disability rated 40 percent or more, and sufficient additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2014).

Service connection is in effect for a back disability, rated 60 percent; dysthic disorder, rated 30 percent; left leg disability, rated 20 percent; right leg disability, rated 20 percent; and a scar, rated 10 percent.  Taking into consideration the bilateral factor, the combined service-connected rating for compensation is 90 percent.  The criteria for consideration of TDIU pursuant to 38 C.F.R. § 4.16(a) have therefore been met.

The remaining question is whether the Veteran's service-connected disabilities render him unemployable.  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating is in itself recognition that the disability makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The evidence of record shows that the Veteran has had several jobs since separation from active service in 1978.  Starting after he was released from service, and for the next nine years, he worked as for Anheiser-Busch loading and unloading rail cars and semi-trucks, and stacking beer cases (see September 2008 VA mental health examination).  Then he worked for Chevrolet for two years, stocking the warehouse, loading rail cars, and working production hub drums (see same VA examination).  He also worked for a transportation company, driving trucks.  He retired on June 10, 2004.  The exact timeline for the jobs is unclear.  However, it is the character of the positions themselves that is germane to the issue on appeal. 

The Veteran has been provided multiple VA examinations addressing the effects of his service-connected disabilities on employability.  Not all of them addressed the combined impact of the Veteran's service-connected disabilities.  However, the record includes a description of the symptomatology and functional significance of each of the Veteran's service-connected disabilities, including the separate impact on the ability to obtain and maintain gainful employment.   

The Veteran's extensive VA and private treatment records show that the Veteran received on-going treatment, which included medication management, for his back disability, major depressive disorder, and bilateral leg disability.  Veteran often complained of chronic moderate to severe pain in his back, which required daily doses of prescription narcotic pain relievers and muscle relaxers, and neuropathy in his legs, which caused numbness and pain.  The Veteran also reported frequently being irritable and in a bad mood, and having issues with memory.  The records show that he took medication for his dysthymic disorder.         

The evidence of record show that the Veteran underwent several back surgeries - in 1992, 1996, 1997, 2004, and 2008, often two in one year.  

A September 2008 VA mental health examination resulted in a diagnosis of moderate dysthic disorder, with the examiner noting that the Veteran experienced depressed mood and chronic sleep impairment.  His Global Assessment of Function (GAF) was 66, indicating some difficulty in social and occupational functioning.    

The Veteran's private July 2014 treatment records from a physician who has treated him for back issues since July 2012 show that the Veteran is in constant pain that is moderate to severe, due to his back, neck, and leg disabilities, and that cold, movement, and static position precipitated pain.  The physician related that the Veteran can walk for less than a block without rest, continuously sit for 5 minutes, continuously stand for 5 minutes, sit and stand/walk for less than two hours in an eight-hour work day, has to take a break to walk every 10-15 minutes, and needs to take "as needed" breaks for up to 10 minutes.  The physician reported that the Veteran could occasionally lift less than 10 pounds, and never more than that.  The physician opined that the Veteran was severely limited in his ability to deal with work stress, and that the pain medication he took caused him such side effects as drowsiness, dizziness, nausea, and constipation.  The physician opined that the Veteran had "significant spine disease causing impairment physically" and that chronic pain could cause both physical and mental impairment, as could the medications that the Veteran took for his pain.  

The Veteran has provided numerous statements relating that he is unable to work, as he can no longer perform any of the physical jobs he used to perform, due to his back and leg disabilities.  He has reported that he cannot sit, stand, kneel, stoop, bend, or walk for extended periods of time.  The Veteran has also attested to the fact that he cannot drive a truck while on the multiple narcotic painkillers which he takes for the management of his service-connected disabilities.  The Veteran has also related that he was not able to pass the physicals needed to be a truck driver due to his medical issues.  Both the Veteran and his spouse have reported that the Veteran is unable to work, and stays in bed most of the time, often under the influence of prescription narcotics and muscle relaxers. 

The Board notes that the Veteran has been considered disabled by the Social Security Administration (SSA) effective June 2003, with a primary diagnosis of "disorders of the back" and secondary of "affective or mood disorders."  

The Veteran's previous work experience appears to exclusively involve manual labor, performing physical labor, and working as a truck driver.  He has never held a sedentary or office type job.  This is important because according to the medical records and lay statements in the record, the Veteran is unable to perform manual or truck-driving work, as he can no longer perform many of the functions necessary for such employment due to his back disability symptoms, and the side effects of the prescription narcotics which he takes to treat the back disability.  The  Veteran is also unable to perform manual or service industry work due to the symptoms related to his dysthmic disorder, such as the Veteran's depressed mood and chronic sleep impairment, which impair his functioning. 

The medical professionals who have examined the Veteran agree that he exhibits those symptoms and that those symptoms impair him physically and occupationally.   The Veteran highest level of education was a couple of years of college.  There is no indication in the record that the Veteran has the training, education, or experience that would render him able to maintain employment not requiring standing or walking, such as sedentary office employment, or that he would be able to complete training leading to such employment.  Indeed, per the medical examiners, the Veteran is unable to sit for extended periods of time, which would preclude him from most sedentary jobs such as office work.  
The Board finds that the evidence is at least in equipoise with respect to whether the Veteran is able to secure or follow substantially gainful employment.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.340 (2014).  Indeed, coupled with his education, work experience, and employment history, which are all shown to be limited, his service-connected back disability, dysthymic disorder, and bilateral leg disability symptoms are shown to cause significant distress or impairment in the physical and occupational areas.  Thus, resolving all doubt in his favor, the criteria for the award of a TDIU have been met.  

ORDER

Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


